Citation Nr: 0413357	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  01-04 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for low back syndrome.   


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, granted a 10 percent 
rating for the service-connected low back syndrome.

The Board remanded the case in October 2001.  In an August 
2002 decision the Board denied the veteran's claim.  The 
veteran appealed, and in October 2003, the Court vacated the 
Board's August 2002 decision and remanded the case for 
readjudication in accordance with the Joint Motion for 
Remand.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the VCAA.  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Joint Motion indicates that the veteran was not properly 
advised as to what evidence he needed to provide to 
substantiate his claim, with specific citation to the 
criteria in pertinent Diagnostic Codes.  It was noted that 
the Board erroneously indicated that the back disability did 
not include an intervertebral disc syndrome and did not 
properly consider the veteran's claim under the criteria for 
pain, functional loss and limitation of motion.  

New regulations with respect to rating diseases and injuries 
of the spine became effective September 26, 2003, and were 
published in the Federal Register on August 27, 2003 (68 Fed. 
Reg. 51454-51458).  In order to ensure due process of the 
veteran's claim, should be afforded a new examination and the 
RO should have an opportunity to review the veteran's claim 
for an increased evaluation under the new regulations. 

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the veteran of the type of 
evidence (the schedular criteria needed 
to be shown to attain a higher schedular 
evaluation) required from him and what 
evidence VA will obtain (with assistance 
from him) in order to substantiate his 
claim.  The veteran should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  


2.  The RO should schedule the veteran 
for VA orthopedic and neurology 
examinations to determine the current 
level of disability associated with the 
service-connected low back syndrome.  The 
examiner should comment on the frequency 
and duration of incapacitating episodes, 
if any, that is, a period of acute 
symptoms or signs due to intervertebral 
disc syndrome, requiring bed rest 
prescribed by a physician and treatment 
by a physician.  The examiner should also 
identify any chronic orthopedic or 
neurological manifestations, like 
limitation of motion (specified in 
degrees), sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm or other neurological 
findings, and whether or not they result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The examiner should specify any 
anatomical damage and describe any 
functional loss, including the inability 
to perform normal working movements.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The claims folder, a copy 
of this REMAND, and a copy of the 
aforementioned revised general rating 
formula for diseases and injuries of the 
spine must be made available to and 
reviewed by the examiner prior to the 
examinations.  The examiner should 
reconcile findings with those made on VA 
examinations in June 1999 and February 
2002.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  Following the above, the RO should 
then re-adjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for low back syndrome with 
consideration of the old and new criteria 
governing back disabilities, as 
appropriate.  If the decision remains in 
any way adverse to the veteran, he should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



